EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 1, line 4		insert “high pressure” prior to “reactor”
Claim 1, line 5		replace “the compressed” with “a compressed”
Claim 3, line 2		replace “the entire” with “an entire”
Claim 7, line 4		insert “high pressure” prior to “reactor”
Claim 8, line 1		replace “the temperature” with “a temperature”
Claim 13, line 1	replace “claim 13” with “claim 12”
Claim 13, line 1	replace “the recovered” with “a recovered”
Claim 16, line 1	replace “claim 14” with “claim 15”
Claim 18, line 1	replace “control the” with “control a”
Claim 18, line 2	replace “the product” with “a product”
Claim 20, line 2	replace “the product” with “a product”


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-20 are allowed.

The present invention is drawn to a process for producing an ethylene-based polymer, the process comprising compressing ethylene monomer to a pressure of at least 122 MPa, in a high pressure reactor, forming a product mixture comprising an ethylene-based polymer from a compressed ethylene monomer, and cooling the product mixture in a product cooler located downstream of the high pressure reactor, and subsequently reducing a pressure of the product mixture in a high pressure let down valve downstream of the product cooler, wherein the product cooler has a length of at least 200 m and an internal diameter of at least 60 mm, and wherein a velocity of the product mixture in the product cooler is at least 20 m/s.
Subject of instant claims is patentably distinct over Goosens et al. (US 2007/0032614; US 7,582,709).  Reference teaches a process for free radical high pressure polymerization of ethylene and optional comonomer comprising the step of compressing ethylene to a pressure of at least 2300 bar (230 MPa) using primary and secondary compressors, contacting ethylene monomer with an initiator and optionally a modifier in a tubular reactor to produce an ethylene-based polymer, passing the reaction mixture through a let down valve, followed by a product cooler containing a jacketed conduit, and finally into a separator.  The prior art does not teach the method described in instant claims in which the high pressure let down valve is located downstream of the product cooler.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        May 15, 2022